Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (AMENDMENT NO. 22 TO SCHEDULE 13D) Under the Securities Exchange Act of 1934 BSML, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $. (Title of Class of Securities) (CUSIP Number) CRAIGH LEONARD, ESQ. Morrison & Foerster LLP 1290 Avenue of the Americas NEW YORK, NEW YORK 10104-0050 (212) 468-8007 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 15, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [_] * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons LCO INVESTMENTS LIMITED (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) WC (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization GUERNSEY, CHANNEL ISLANDS Number of shares beneficially owned by each reporting person with: (7) Sole voting power 4,086,637 (8) Shared voting power None (9) Sole dispositive power 4,086,637 (10) Shared dispositive power None (11) Aggregate amount beneficially owned 4,341,173 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 38.75% (14) Type of reporting person (see instructions) CO Page 2 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons THE ERSE TRUST (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) Not applicable (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization GUERNSEY, CHANNEL ISLANDS Number of shares beneficially owned by each reporting person with: (7) Sole voting power None (8) Shared voting power None (9) Sole dispositive power None (10) Shared dispositive power None (11) Aggregate amount beneficially owned 4,341,173 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 38.75% (14) Type of reporting person (see instructions) OO (Trust) The inclusion of The ERSE Trust in this Statement shall not be construed as an admission that such party is, for purposes of Section 13(d) of the Securities Exchange Act of 1934, the beneficial owner of any securities covered by this Statement. Page 3 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons CAP ADVISERS LIMITED (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) WC (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization UNITED KINGDOM Number of shares beneficially owned by each reporting person with: (7) Sole voting power 90,338 (8) Shared voting power 7,136 (9) Sole dispositive power 90,338 (10) Shared dispositive power 7,136 (11) Aggregate amount beneficially owned 4,438,647 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 39.6% (14) Type of reporting person (see instructions) CO Page 4 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons ANTHONY M. PILARO (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) Not Applicable (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization IRELAND Number of shares beneficially owned by each reporting person with: (7) Sole voting power None (8) Shared voting power None (9) Sole dispositive power None (10) Shared dispositive power None (11) Aggregate amount beneficially owned 4,443,147 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 39.65% (14) Type of reporting person (see instructions) IN The inclusion of Anthony M. Pilaro in this Statement shall not be construed as an admission that such person is, for purposes of Section 13(d) of the Securities Exchange Act of 1934, the beneficial owner of any securities covered by this Statement. Page 5 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons AMP TRUST (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) WC (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization JERSEY, CHANNEL ISLANDS Number of shares beneficially owned by each reporting person with: (7) Sole voting power 4,500 (8) Shared voting power None (9) Sole dispositive power 4,500 (10) Shared dispositive power None (11) Aggregate amount beneficially owned 4,500 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 0.04% (14) Type of reporting person (see instructions) OO (Trust) Page 6 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons CAP CHARITABLE FOUNDATION (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) Not Applicable (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization GUERNSEY, CHANNEL ISLANDS Number of shares beneficially owned by each reporting person with: (7) Sole voting power 7,500 (8) Shared voting power None (9) Sole dispositive power 7,500 (10) Shared dispositive power None (11) Aggregate amount beneficially owned 7,500 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 0.066% (14) Type of reporting person (see instructions) OO (Trust) Page 7 of 14 SCHEDULE 13D CUSIP NO. 110415205 (1) Name of reporting persons CAP PROPERTIES LIMITED (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) WC (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization Delaware Number of shares beneficially owned by each reporting person with: (7) Sole voting power 254,536 (8) Shared voting power None (9) Sole dispositive power 254,536 (10) Shared dispositive power None (11) Aggregate amount beneficially owned 254,536 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 2.27% (14) Type of reporting person (see instructions) CO Page 8 of 14 SCHEDULE 13D CUSIP NO. 110415106 (1) Name of reporting persons JOHN L. REED (2) Check the appropriate box if a (a) x member of a group (see instructions). (b) ¨ (3) SEC use only (4) Source of funds (see instructions) PF (5) Check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) ¨ (6) Citizenship or place of organization UNITED STATES Number of shares beneficially owned by each reporting person with: (7) Sole voting power 293,378 (8) Shared voting power None (9) Sole dispositive power 292,378 (10) Shared dispositive power None (11) Aggregate amount beneficially owned 292,378 by each reporting person (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ¨ (13) Percent of class represented by amount in Row (11) 2.6% (14) Type of reporting person (see instructions) IN Page 9 of 14 BRITESMILE, INC. SCHEDULE 13D AMENDMENT NO. 22 NOTE : This Amendment No. 22 amends a Statement on Schedule 13D originally filed on April 11, 1996 by LCO Investments Limited and others, as amended by an Amendment No. 1 filed on December 6, 1996, by an
